DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1).
Regarding claim 1, a combination of embodiments taught by Forsberg teaches a method for detecting spinal deformity using three-dimensional (See Forsberg: Para. 0054 (providing for, "a spinal deformity analysis module … [which relies upon] a three dimensional (3-D) model of the spine")) ultrasound imaging (See Forsberg: Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")), wherein, comprising following steps: S 1. obtaining a three-dimensional image of a spine (See Forsberg: Claim 1 (providing for a method including the step of, "obtaining 3-D patient image data of a spine of the patient")) by a three-dimensional ultrasound imaging system (See Forsberg: Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")); S2. obtaining axial rotation information of the spine (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")) through the three-dimensional image of the spine (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")); S3. using the axial rotation information of the spine to adjust the three-dimensional image of the spine (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the steps of] … (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")); S4. projecting the adjusted three-dimensional image of the spine after projecting on a coronal and / or sagittal plane to obtain a projection of the coronal and / or sagittal plane (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes additional steps performed] before the registration [step including] ... generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 1 (clarifying that, "electronically providing a three dimensional (3-D) model of the spine having substantially naturally shaped vertebrae … [and] obtaining 3-D patient image data of a spine of the patient ... [occur prior to the] electronically registering [step]"); Fig. 11, Ref. Char. 200 (clarifying that the, "3-D MODEL OF A SPINE … [is provided] IN EACH OF AN AXIAL PLANE, SAGITTAL PLANE AND CORONAL (FRONTAL) PLANE")); S5. calculating spinal deformity data by the projection of the coronal or sagittal plane (See Forsberg: Claim 1 (providing for a method including the step of, "electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks"); Fig. 11, Ref. Char. 200 (clarifying that the, "3-D MODEL OF A SPINE … [is provided] IN EACH OF AN AXIAL PLANE, SAGITTAL PLANE AND CORONAL (FRONTAL) PLANE")).
Regarding claim 2, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: the axial rotation information of the spine (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")) is obtained from rotation data of each two dimensional ultrasound image (See Forsberg: Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")) forming the three-dimensional image of the spine (See Forsberg: Claim 1 (describing that the method obtains, "3-D patient image data of a spine of the patient")) in an axial direction of the spine (See Forsberg: Figs. 5A-5G (showing patient data)).
Regarding claim 5, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: image adjustment refers to correcting an axial rotation information of each vertebral bone (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation.") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")) with a selected rotation axis in the axial direction of the spine according to the axial rotation information of the spine at a specific angle (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Fig. 5B (showing the, "SPINAL CANAL CENTERLINE EXTRACTION")), rotating each two-dimensional ultrasound image at a specific angle (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")) with a selected rotation axis in the axial direction of the spine according to the axial rotation information of the spine to correct the axial rotation of each vertebral bone (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")), which making the rotation of each vertebral bone be zero in the axial direction relative to a reference position (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"), Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"), and Claim 11 (considering the, "method of claim 1, further comprising electronically generating graphs that illustrate a ... maximal and minimal ... rotation")).
Regarding claim 6, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), wherein: the selected rotation axis refers to a rotation axis of the spine in axial rotation (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Fig. 5B (showing the, "SPINAL CANAL CENTERLINE EXTRACTION")).
Regarding claim 7, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), wherein: the selected rotation axis refers to an axial centerline of a vertebral body of the spine (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Fig. 5E (showing the, "VERTEBRA CENTERPOINT ESTIMATION")).
Regarding claim 8, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), wherein: a distance from the selected rotation axis to a body surface in the two-dimensional ultrasound image is obtained by analyzing a spine X-ray image, a CT image or a magnetic resonance image of a subject in the same period (See Forsberg: Para. 0103 (clarifying that "image data P (FIG. 2A, 2B, 2C) may be obtained from a 3-D computed tomography (CT) data set, an MRI data set or a data set that combines both CT and MRI image data ( e.g., a composite image data set)"), Para. 0177 (elaborating further that, "the imaging modality 95 can be any desirable modality such as, but not limited to MRI, CT (computed tomography), fluoroscopy, ultrasound, and the like. The visualization system 10 may also operate to render images using data sets from more than one of these modalities. That is, the visualization system 10 may be configured to render images irrespective of the imaging modality data type (i.e., a common system may render images for both CT and MRI volume image data). In some embodiments, the system 10 may optionally combine image data sets generated from different imaging modalities 95 to generate a combination image for a patient”)).
Regarding claim 11, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), wherein: the selected rotation axis is obtained by a preset formula about an age of a subject, a total length of the spine, ertebra and / or a distance between a spinous process and a rotation axis (See Forsberg: Para 0096 (describing that the model, "refers to a substantially anatomically correct 3-D model of a normal target anatomical structure of an organ, e.g., a spine model. The model can be provided as a gender specific model or made available in different model categories such as in age-range specific and/or weight/size specific ranges for both female and male versions, including pediatric, adolescent, teenage, middle age or geriatric-based models. The model(s) can be a surface model or a voxel model. The models can be anatomically correct rather than provided as geometric based models using elliptic cylinders or other non-anatomical geometric shapes")).
Regarding claim 14, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: following steps are also included between steps S3 and S4 S3-1. marking a position of a selected rotation axis in a corresponding two-dimensional ultrasound image , i.e. marking with points, circles, lines, and / or other distinctive marks (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 6 (showing the estimated and fitted values), Fig. 7, and Fig. 8).
Regarding claim 15, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: after step S5, comprising following steps S6. connecting positions of a selected rotation axis in all two-dimensional ultrasound images to form a three-dimensional curve, which contains deformity information of the spine on the coronal and sagittal planes (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 6 (showing the estimated and fitted values), Fig. 7, and Fig. 8).
Regarding claim 16, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: after step S5, comprising following steps S7. connecting positions of a selected rotation axis in all two-dimensional ultrasound images to form a three-dimensional curve (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 6 (showing the estimated and fitted values), Fig. 7, and Fig. 8) and using a series of lines perpendicular to the three-dimensional curve to represent an axial rotation of the spine (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Para. 0124 (discussing the Pre-Processing steps which, "can be used to estimate an initial pose (position and rotation) of each vertebra "); Fig. 5C (showing, "DISC DETECTION" via a series of lines perpendicular to the three-dimensional curve)).
Regarding claim 17, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: after step S5, comprising the following steps: S8. determining whether the axial rotation of the spine has reached preset correction requirements, and if not, repeat steps S2 to S5 (See Forsberg: Claim 23 (providing for the "method of claim 1, wherein the patient images are time-resolved images for generating visual output of curvature change over time thereby allowing monitoring of progression of a disease, change associated with a therapy or allowing visualizations and associated calculated measurements associated with changes in spinal structure between images taken in different positions of a patient."); Para. 0198 (clarifying that the method provided, "can provide a useful tool for clinicians in their … treatment related to idiopathic scoliosis … and tracking efficacy of treatment over time or progression of a spinal disease")). 
Regarding claim 19, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: between steps S1 and S2, further comprising the following step: S1-1. obtaining an axial rotation reference surface (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")), which is a part of a human body that is relatively not easy to rotate (See Forsberg: Para 0181 (specifying that subvolumes "of the patient image data set and model can be extracted, each subvolume includes at least one vertebrae in full to be registered (Tl-L5) and at least one neighboring upper and/or lower vertebrae or a portion thereof (block 210)")).
The multiple embodiments taught by Forsberg are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the methods for detecting spinal deformities using what is taught by the multiple embodiments of Forsberg to provide for what is described in claims 1, 2, 5-8, 11, 14-17, and 19 of the instant application since Forsberg provides in Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination."
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1), as applied to claim 2 above, in view of a combination of embodiments taught within Mauldin (US 10,368,834 B2).
Regarding claim 3, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 2 (See above discussion) and therefore substantially what is taught by claim 3. However, a combination of embodiments taught within Forsberg fails to teach, wherein: the two dimensional ultrasound image is obtained by scanning a back of a human body vertically by an ultrasound probe contacting on skin. Nevertheless, a combination of embodiments taught within Mauldin teaches, wherein: the two dimensional ultrasound image (See Mauldin: Col. 27, Lines 49-54 (providing that the, "model can be used to automatically segment the surface of a spinal bone from a series of obtained 2D images. The segmented bone surface profile ... can be used ... [then] to build up a three-dimensional image of the bone")) is obtained by scanning a back of a human body vertically by an ultrasound probe contacting on skin (See Mauldin: Col. 30, Lines 27-29 (clarifying that the, "ultrasound imaging apparatus 100 can be translated along a surface of the patient's skin, such as to 'build up' a three-dimensional representation of the spine"); Figs. 21A-21E). 
The multiple embodiments taught by Forsberg and the multiple embodiments taught by Mauldin are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Mauldin since Mauldin provides on Column 36, Lines 19-24 that it has been contemplated to use "any combination or permutation of those elements shown or described (or one or more aspects thereof), either with respect to a particular example (or one or more aspects thereof), or with respect to other examples (or one or more aspects thereof) shown or described." Finally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the multiple embodiments taught by Mauldin to provide for what is described in claim 3 of the instant application since Forsberg provides in Para. 0177 that, "the imaging modality 95 can be … ultrasound."
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1), as applied to claim 1 above, in view of a combination of embodiments taught within Hay (US 2012/0143090 A1).
Regarding claim 4, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: the axial rotation information of the spine (See Forsberg: Para. 0101 (providing that the, "proposed methods ... [acquire] axial vertebral rotation (AVR) measurements")) is obtained from three-dimensional spatial information of areas with symmetrical features on left and right sides of each vertebral bone in the two-dimensional ultrasound image that constitutes the three-dimensional image of the spine (See Forsberg: Para. 0124 (discussing the Pre-Processing steps which, "can be used to estimate an initial pose (position and rotation) of each vertebra as described above … [and that such] pre-processing, can be based upon the symmetry of vertebral bodies") and Para. 0110 (clarifying that, "subvolumes Ms, Ps of the data sets containing the component to be registered and any adjacent component ( e.g., vertebrae and spinal processes) can be extracted from both the model M and patient image data set P"); Figs. 5A-5G (showing patient data)), and therefore substantially what is taught by claim 4. However, a combination of embodiments taught within Forsberg fails to teach wherein, the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1, wherein: the axial rotation information of the spine is obtained from three-dimensional spatial information of areas with symmetrical features on left and right sides of each vertebral bone in the two-dimensional ultrasound image that constitutes the three-dimensional image of the spine, including left and right transverse processes, left and right articular processes, left and right vertebral arches, left and right vertebral lamina. Nevertheless, a combination of embodiments taught within Hay teaches, obtaining spatial information from, left and right transverse processes (See Hay: Paras. 0281-0287 (discussing the, "Vertebra's Processes Morphology and Configuration … [including the] transverse … processes length[,] … width[,] … [and distance] between transverse processes apexes")), left and right articular processes (See Hay: Paras. 0281-0286 (discussing the, "Vertebra's Processes Morphology and Configuration … [including the] Articular … processes length[,] … width[, the] … Superior/Posterior inter-facet width: Based on the apex points of the two Superior or Posterior articular process' apex points of each vertebra, ... [and the] Left/Right Inter facet height: Based on the apex points of the two left or right articular process' apex points of a vertebra")), left and right vertebral arches (See Hay: Paras. 0290-0295 (discussing the, "Pedicles Characteristics … [where a] pedicle is defined … as the arch component between the origin of the arch (the attachment of the arch to the vertebra body) and the transverse process … [including the] length[,] … curvature[,] ... width[, and] ... height")), left and right vertebral lamina (See Hay: Paras. 0297-0301 (discussing the, "Lamina Characteristics … [including the] Lamina length[,] … curvature[,] … width[, and] … height")).
The multiple embodiments taught by Forsberg and the multiple embodiments taught by Hay are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Hay since Hay provides in Para. 0135, that the, "description relates to one or more non-limiting examples of embodiments of the invention. The invention is not limited by the described embodiments or drawings, and may be practiced in various manners or configurations or variations. The terminology used herein should not be understood as limiting unless otherwise specified." Finally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the multiple embodiments taught by Hay to provide for what is described in claim 4 of the instant application since Forsberg provides in Para. 110, that, "the data sets containing the component to be registered and any adjacent component (e.g., vertebrae and spinal processes) can be extracted from both the model M and patient image data set P" and in Para. 0091 that the, "parameters of the target bone structure, e.g., vertebraes, can be readily adapted from one or more defined measurements to other measures by changing the set of defined landmarks used."
Claims 9, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1), as applied to claims 5, 11, and 17 above, in view of a combination of embodiments taught within Zheng (US 2011/0021914 A1).
Regarding claim 9, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), and therefore substantially what is taught by claim 9. However, a combination of embodiments taught within Forsberg fails to teach, wherein: a transverse position of the selected rotation axis in the two-dimensional ultrasound image is determined by a position of an ultrasonic reflection signal of a spinous process or a position of an ultrasonic shadow area formed by the spinous process. Nevertheless, a combination of embodiments taught within Zheng teaches, wherein: a transverse position of the selected rotation axis in the two-dimensional ultrasound image is determined by a position of an ultrasonic reflection signal of a spinous process or a position of an ultrasonic shadow area formed by the spinous process (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
Regarding claim 10, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5 (See above discussion), wherein: a rotation amount of the specific angle is calculated (See Forsberg: Claim 1 (describing that the method, "electronically [calculates] ... measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks")) (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)) and the distance between their projections on the coronal plane (See Forsberg: Claim 1 (describing that the method, "electronically [calculates] ... measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks"); Fig. 6 (showing measurements of patient data from the landmarks)), and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)), and therefore substantially what is taught by claim 10. However, a combination of embodiments taught within Forsberg fails to teach the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 5, wherein: a rotation amount of the specific angle is calculated by a relative distance between a position of an ultrasonic reflection of a spinous process and a position of an ultrasonic reflection of a vertebral body surface in the ultrasonic image and the distance between their projections on the coronal plane, and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine. Nevertheless, a combination of embodiments taught within Zheng teaches wherein, a rotation amount of the specific angle is calculated by a relative distance between a position of an ultrasonic reflection of a spinous process (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
Regarding claim 12, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 11 (See above discussion), wherein: the size of the vertebra refers to a distance between left and right symmetrical feature points of the spine (See Forsberg: Claim 1 (describing a, "method of providing automated measurements associated with anatomical features of a spine, comprising: electronically providing a three dimensional (3-D) model of the spine having substantially naturally shaped vertebrae, with a plurality of landmarks electronically applied to each of the vertebrae ... electronically transferring the landmarks from the model to the 3-D patient image; and electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks.; Paras. 0115-0118 (discussing the landmarks); Figs. 3A-3C (showing landmarks located at left and right symmetrical feature points of the spine))(See Forsberg: Claim 1 (describing a, "method of providing automated measurements associated with anatomical features of a spine, comprising: electronically providing a three dimensional (3-D) model of the spine having substantially naturally shaped vertebrae, with a plurality of landmarks electronically applied to each of the vertebrae ... electronically transferring the landmarks from the model to the 3-D patient image; and electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks.; Paras. 0115-0118 (discussing the landmarks); Figs. 3A-3C (showing landmarks located at left and right symmetrical feature points of the spine)), and therefore substantially what is taught by claim 12. However, a combination of embodiments taught within Forsberg fails to teach the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 11, wherein: the size of the vertebra refers to a distance between left and right symmetrical feature points of the spine, or between the spinous process and other spine feature points or feature planes. Nevertheless, a combination of embodiments taught within Zheng teaches wherein the size of the vertebra refers to a distance between the spinous process and other spine feature points (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
Regarding claim 18, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 17 (See above discussion), wherein: the correction requirements (See Forsberg: Claim 23 (providing for the "method of claim 1, wherein the patient images are time-resolved images for generating visual output of curvature change over time thereby allowing monitoring of progression of a disease, change associated with a therapy or allowing visualizations and associated calculated measurements associated with changes in spinal structure between images taken in different positions of a patient."); Para. 0198 (clarifying that the method provided, "can provide a useful tool for clinicians in their … treatment related to idiopathic scoliosis … and tracking efficacy of treatment over time or progression of a spinal disease")) refer to n ultrasonic reflection of a spinous process in the three-dimensional ultrasound image and the projection of the position of ultrasound reflection on the surface of vertebral body on the coronal plane should be calculated by a mutual distance calculation along the same line (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)), and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)), and therefore substantially what is taught by claim 18. However, a combination of embodiments taught within Forsberg fails to teach the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 17, wherein: the correction requirements refer to n ultrasonic reflection of a spinous process in the three-dimensional ultrasound image and the projection of the position of ultrasound reflection on the surface of vertebral body on the coronal plane should be calculated by a mutual distance calculation along the same line, and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine. Nevertheless, a combination of embodiments taught within Zheng teaches wherein the correction requirements refer to n ultrasonic reflection of a spinous process in the three-dimensional ultrasound image (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
The multiple embodiments taught by Forsberg and the multiple embodiments taught by Zheng are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Zheng since Zheng provides in Para. 0081 that, "numerous variations and/or modifications may be made to the invention as shown in the specific embodiments without departing from the scope or spirit of the invention as broadly described. The present embodiments are, therefore, to be considered in all respects illustrative and not restrictive." Finally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the multiple embodiments taught by Zheng to provide for what is described in claims 9, 10, 12, and 18 of the instant application since Forsberg provides in Para. 110, that, "the data sets containing the component to be registered and any adjacent component (e.g., vertebrae and spinal processes) can be extracted from both the model M and patient image data set P" and in Para. 0091 that the, "parameters of the target bone structure, e.g., vertebraes, can be readily adapted from one or more defined measurements to other measures by changing the set of defined landmarks used."
Response to Arguments
The Amendment filed March 6, 2022 has been entered. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed December 10, 2021. Applicant’s amendments have overcome each and every objection to the claims previously set forth in the Non-Final Office Action mailed December 10, 2021. Applicant’s amendments have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed December 10, 2021. Applicant’s amendments have overcome each and every 35 U.S.C. 112(d) rejection previously set forth in the Non-Final Office Action mailed December 10, 2021. Otherwise, Applicant's arguments filed on March 6, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on pages 9-10 of the Response:
… Forsberg in is not seen to describe the technical features as below:
a. “S2…
… in Forsberg, in order to calculate rotation Ɵx, Ɵy, Ɵz in degrees, a step of "exacting subvolumes of 3-D patient image data associated with the spine, respective subvovolumes each including at least one vertebra in full and at least one neighboring vertebrae structure or a portion thereof;" and a step of "registering pre-defined 3-D spine module with 3-D patient image data associated with the spine" must be done before making the calculation. Without these steps, no spinal deformity information can be obtained from this method. 
While in our application, only the three-dimensional images of the spine are needed to obtain the axial rotation information of the spine, no registration procedure is needed, making our method much more straightforward and faster, which is very different from Forsberg.

	In response, the Examiner respectfully disagrees that Forsberg fails to disclose the limitations of S2 found in claim 1. First, as outlined in detail above and under the broadest reasonable interpretation of the claims, Forsberg provides for “S2. Obtaining axial rotation information of the spine through the three-dimensional image of the spine.” Therefore, regardless of Applicant’s assertions about the particular manner in which obtaining the axial rotation information occurs, the portions of Forsberg relied upon in the Non-Final Office Action mailed December 10, 2021 nevertheless provides for each and every limitation of claim 1. Furthermore, Applicant’s assertion that Forsberg “must” include a step of “ex[tr]acting subvolumes of 3-D patient image data” so as to “calculate rotation Ɵx, Ɵy, [and] Ɵz” is an overly restrictive interpretation of the Forsberg reference. In particular, this interpretation overlooks at least claim 5 of the Forsberg reference which was relied upon in the Non-Final Office Action mailed December 10, 2021 and which provides that “before the registration, the method comprises pre-processing the patient image data to electronically estimate an initial position and rotation of each vertebrae.” Also, the preamble of claim 1 of the present disclosure uses the transitional phrase “comprising” which, as per MPEP 2111.03 (I), is deemed, “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Consequently, whether the Forsberg reference recites additional, unrecited elements or method steps is irrelevant given that, for the reasons described above, Forsberg  provides for each and every limitation of claim 1. For at least these reasons Applicant’s assertions regarding claim 1 are not considered persuasive.
The Applicant asserts on pages 10-11 of the Response:

Second, the examiner states in the office action "S3 …  The applicant respectively disagrees with it for the following:
… in Forsberg, the pre-processing routine is performed for the registration of the 3-D model and the 3-D patient image data of the spine.
However, in our application, the axial rotation information of the spine is used to adjust the three-dimensional image of the spine to obtain the spinal deformity, which is very different from Forsberg.
 
In response, the Examiner respectfully disagrees that Forsberg fails to disclose the limitations of S3 found in claim 1. First, as outlined in detail above and under the broadest reasonable interpretation of the claims, Forsberg provides for “S3. using the axial rotation information of the spine to adjust the three-dimensional image of the spine.” Therefore, regardless of Applicant’s assertions about the particular manner in which the axial rotation information is used, the portions of Forsberg relied upon in the Non-Final Office Action mailed December 10, 2021 nevertheless provides for each and every limitation of claim 1. Furthermore, Applicant’s assertion that Forsberg’s use of “axial rotation information” is limited to the “pre-processing routine” is an overly restrictive interpretation of the Forsberg reference. In particular, this interpretation overlooks at least claim 1 of the Forsberg reference which was relied upon in the Non-Final Office Action mailed December 10, 2021 and which provides that after “obtaining 3-D patient image data associated with the spine; extracting subvolumes of the 3-D patient image data … [and] of the 3-D model … electronically registering [this data occurs, from which] … calculating measurements … including … rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity [are performed.]” For at least these reasons Applicant’s assertions regarding claim 1 are not considered persuasive.
The Applicant asserts on pages 11-12 of the Response:
Thirdly, the examiner states in the office action "S4 … The applicant respectively disagrees with it for the following:
As stated above in Forsberg, the pre-processing routine is performed for the registration of the 3-D model and the 3-D patient image data of the spine.
Forsberg further teaches "Turning now to FIG. 11, a flow chart of exemplary operations that can be used to carry out embodiments of the invention is shown. A 3-D model of a spine with a plurality of defined landmarks in defined locations and different planes which may include each of an axial plane, sagittal plane and coronal (frontal) plane can be electronically provided or attached by a user (block 200).". 
Thus in Forsberg, the axial plane, sagittal plane and coronal (frontal) plane are provided for defined landmarks in a 3-D model of a spine, which are used for registering pre-defined 3-D spine module with 3-D patient image data associated with the spine. Nothing has been mentioned here about projection, as the landmarks can be obtained from the 3D model of spine or its cross-sections without the need of projection. According to landmarks images shown in Figure 3, no projection operation has been done. 
But in our application, step 4 is for projecting the adjusted-three-dimensional image of the spine on a coronal and/or sagittal plane, no 3-D model of a spine is needed here, which is very different from Forsberg.

In response, the Examiner respectfully disagrees that Forsberg fails to disclose the limitations of S4 found in claim 1. First, as outlined in detail above and under the broadest reasonable interpretation of the claims, Forsberg provides for “S4. projecting the adjusted three-dimensional image of the spine after projecting on a coronal and / or sagittal plane to obtain a projection of the coronal and / or sagittal plane.” Therefore, regardless of Applicant’s assertions about the particular manner in which the projection occurs, the portions of Forsberg relied upon in the Non-Final Office Action mailed December 10, 2021 nevertheless provides for each and every limitation of claim 1. In particular, the Examiner respectfully disagrees with Applicant’s assertion that, “[n]othing has been mentioned here about projection.” This is because, in at least claim 5 of the Forsberg reference which was relied upon in the Non-Final Office Action mailed December 10, 2021 provides that, “pre-processing … [includes] calculating an initial rotation, then … adjusting vertebral rotation … and generating  an adjusted estimated spine shape.” Furthermore, Applicant’s focus on the fact that the “pre-processing” steps of Forsberg are used in connection with a “3-D model of a spine” overlooks that claim 5 specifies that “pre-processing [is performed with respect to] the patient image data.” Also, the preamble of claim 1 of the present disclosure uses the transitional phrase “comprising” which, as per MPEP 2111.03 (I), is deemed, “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Consequently, whether the Forsberg reference recites additional, unrecited elements or method steps is irrelevant given that, for the reasons described above, Forsberg  provides for each and every limitation of claim 1. For at least these reasons Applicant’s assertions regarding claim 1 are not considered persuasive.
The Applicant asserts on page 12 of the Response:
Further, in Forsberg, it is very briefly mentioned that the 3D data can also be from ultrasound, without detailed elaboration.  Actually, 3D ultrasound data obtained from spine cannot have landmarks shown in Figure 3, also not possible to get "respective subvovolumes each including at least one vertebra in full···" , if we scan ultrasound from body back, ultrasound imaging can only get the posterior info of spine, cannot obtain disc or vertebral body with landmarks, which are keys for registration as described in ref 1. Due to internal organs blocking ultrasound, scanning from the spine from front also cannot get 3D spine info. In addition, ultrasound can be blocked by bone, thus forming all the required landmarks for registration described in Fig 3 is not possible.

	In response the Examiner respectfully disagrees with the Applicant’s assertion that the disclosure of Forsberg lacks sufficient elaboration that the 3D data can be obtained from ultrasound. First, a person having ordinary skill in the art would appreciate that when Forsberg provides in paragraph 0177 that, “the imaging modality can be any desirable modality such as, but not limited to MRI, CT (computed tomography), fluoroscopy, ultrasound, and the like” that this would reasonably include obtaining 3D ultrasound data. Furthermore, as per MPEP 716.01(c) ‘[t]he arguments of counsel cannot take the place of evidence in the record.’ In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).” Therefore, the unsupported assertions that “3D ultrasound data obtained from spine cannot have landmarks shown in Figure 3 … [or] to get "respective subvovolumes …"… [or that due] to internal organs blocking ultrasound, scanning from the spine from front also cannot get 3D spine info … [such that the] registration described in Fig 3 is not possible” are unpersuasive. For at least these reasons Applicant’s assertions regarding Forsberg’s elaboration on obtaining 3D data from ultrasound are not considered persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793